             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-1
                                               1427.001Filed
                                                       Exhibit 111/25/20
                                                                    1 of 2 Page 1 of 2
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-1
                                               1427.001Filed
                                                       Exhibit 111/25/20
                                                                    2 of 2 Page 2 of 2
